Name: Commission Implementing Decision (EU) 2019/1303 of 26 July 2019 authorising the placing on the market of products containing, consisting of or produced from genetically modified maize 5307 (SYN-Ã 53Ã 7-1), pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (notified under document C(2019) 5493) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: health;  marketing;  agricultural activity;  plant product;  technology and technical regulations;  foodstuff
 Date Published: 2019-08-02

 2.8.2019 EN Official Journal of the European Union L 204/60 COMMISSION IMPLEMENTING DECISION (EU) 2019/1303 of 26 July 2019 authorising the placing on the market of products containing, consisting of or produced from genetically modified maize 5307 (SYN-Ã53Ã7-1), pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (notified under document C(2019) 5493) (Only the Dutch and French texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular Article 7(3) and Article 19(3) thereof, Whereas: (1) On 7 April 2011, Syngenta Crop Protection AG submitted, through its affiliated company Syngenta Crop Protection NV/SA, an application in accordance with Articles 5 and 17 of Regulation (EC) No 1829/2003, for the placing on the market of foods, food ingredients and feed containing, consisting of or produced from genetically modified maize 5307 (the application) to the national competent authority of Germany. The application also covered the placing on the market of products containing or consisting of genetically modified maize 5307 for uses other than food and feed, with the exception of cultivation. (2) In accordance with Articles 5(5) and 17(5) of Regulation (EC) No 1829/2003, the application included information and conclusions about the risk assessment carried out in accordance with the principles set out in Annex II to Directive 2001/18/EC of the European Parliament and of the Council (2) and the information required by Annexes III and IV to that Directive. It also included a monitoring plan for environmental effects in accordance with Annex VII to Directive 2001/18/EC. (3) On 5 May 2015, the European Food Safety Authority (the Authority) issued an opinion, in accordance with Articles 6 and 18 of Regulation (EC) No 1829/2003 (3). The Authority was not able to reach an overall conclusion on maize 5307 due to an inadequate 28-day toxicity study provided for protein eCry3.1Ab. (4) On 8 December 2016, the applicant provided a new 28-day toxicity study on protein eCry3.1Ab. (5) On 11 April 2018, the Authority published a statement complementing its scientific opinion (4), taking into consideration the supplementary toxicity study. The Authority concluded that maize 5307, as assessed in the initial opinion and in the supplementary toxicity study, is as safe and nutritious as its conventional counterpart in the scope of the application. (6) In its opinion, the Authority considered all the questions and concerns raised by the Member States in the context of the consultation of the national competent authorities provided for by Articles 6(4) and 18(4) of Regulation (EC) No 1829/2003. (7) The Authority also concluded that the monitoring plan for environmental effects consisting of a general surveillance plan, submitted by the applicant, was in line with the intended uses of the products. (8) Taking into account those conclusions, the placing on the market of products containing, consisting of or produced from genetically modified maize 5307 should be authorised for the uses listed in the application. (9) A unique identifier should be assigned to genetically modified maize 5307 in accordance with Commission Regulation (EC) No 65/2004 (5). (10) On the basis of the Authority's opinion, no specific labelling requirements, other than those laid down in Article 13(1) and Article 25(2) of Regulation (EC) No 1829/2003 and in Article 4(6) of Regulation (EC) No 1830/2003 of the European Parliament and of the Council (6), appear to be necessary for the products covered by this Decision. However, in order to ensure the use of those products within the limits of the authorisation granted by this Decision, the labelling of the products containing or consisting of genetically modified maize 5307, with the exception of food products, should contain a clear indication that the products in question are not intended for cultivation. (11) In order to account for the implementation and the results of the activities set out in the monitoring plan for environmental effects, the authorisation holder should submit annual reports, presented in accordance with the standard reporting format requirements laid down in Commission Decision 2009/770/EC (7). (12) The opinion of the Authority does not justify the imposition of specific conditions or restrictions for the placing on the market, for the use and handling, including post-market monitoring requirements regarding the consumption of the food and feed, or for the protection of particular ecosystems/environment or geographical areas, as provided for in Article 6(5)(e) and Article 18(5)(e) of Regulation (EC) No 1829/2003. (13) All relevant information on the authorisation of the products should be entered in the Community register of genetically modified food and feed referred to in Article 28(1) of Regulation (EC) No 1829/2003. (14) This Decision is to be notified through the Biosafety Clearing-House to the Parties to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity, pursuant to Articles 9(1) and 15(2)(c) of Regulation (EC) No 1946/2003 of the European Parliament and of the Council (8). (15) The Standing Committee on Plants, Animals, Food and Feed has not delivered an opinion within the time limit laid down by its Chairman. This implementing act was deemed to be necessary and the chair submitted it to the appeal committee for further deliberation. The appeal committee did not deliver an opinion, HAS ADOPTED THIS DECISION: Article 1 Genetically modified organism and unique identifier Genetically modified maize (Zea mays L.) 5307, as specified in point (b) of the Annex to this Decision, is assigned the unique identifier SYN-Ã53Ã7-1, in accordance with Regulation (EC) No 65/2004. Article 2 Authorisation The following products are authorised for the purposes of Articles 4(2) and 16(2) of Regulation (EC) No 1829/2003 in accordance with the conditions set out in this Decision: (a) foods and food ingredients containing, consisting of or produced from SYN-Ã53Ã7-1 maize; (b) feed containing, consisting of or produced from SYN-Ã53Ã7-1 maize; (c) products containing or consisting of SYN-Ã53Ã7-1 maize for uses other than those provided for in points (a) and (b) of this Article, with the exception of cultivation. Article 3 Labelling 1. For the purposes of the labelling requirements laid down in Articles 13(1) and 25(2) of Regulation (EC) No 1829/2003 and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be maize. 2. The words not for cultivation shall appear on the label of and in the documents accompanying products containing or consisting of SYN-Ã53Ã7-1 maize, with the exception of products referred to in point (a) of Article 2. Article 4 Method for detection The method set out in point (d) of the Annex shall apply for the detection of SYN-Ã53Ã7-1 maize. Article 5 Monitoring for environmental effects 1. The authorisation holder shall ensure that the monitoring plan for environmental effects, as set out in point (h) of the Annex, is put in place and implemented. 2. The authorisation holder shall submit to the Commission annual reports on the implementation and the results of the activities set out in the monitoring plan in accordance with Decision 2009/770/EC. Article 6 Community register The information set out in the Annex to this Decision shall be entered in the Community register of genetically modified food and feed, as referred to in Article 28(1) of Regulation (EC) No 1829/2003. Article 7 Authorisation holder The authorisation holder shall be Syngenta Crop Protection AG, Switzerland, represented by Syngenta Crop Protection NV/SA, Belgium. Article 8 Validity This Decision shall apply for a period of 10 years from the date of its notification. Article 9 Addressee This Decision is addressed to Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium. Done at Brussels, 26 July 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Directive 2001/18/EC of the European Parliament and of the Council of 12 March 2001 on the deliberate release into the environment of genetically modified organisms and repealing Council Directive 90/220/EEC (OJ L 106, 17.4.2001, p. 1). (3) EFSA GMO Panel (EFSA Panel on Genetically Modified Organisms), 2015. Scientific Opinion on application (EFSA-GMO-DE-2011-95) for the placing on the market of genetically modified maize 5307 for food and feed uses, import and processing under Regulation (EC) No 1829/2003 from Syngenta Crop Protection AG. EFSA Journal 2015;13(5):4083, 29 pp. https://doi.org/10.2903/j.efsa.2015.4083 (4) EFSA GMO Panel (EFSA Panel on Genetically Modified Organisms), 2018. Statement complementing the EFSA Scientific Opinion on application (EFSA-GMO-DE-2011-95) for the placing on the market of genetically modified maize 5307 for food and feed uses, import and processing under Regulation (EC) No 1829/2003 from Syngenta Crop Protection AG taking into consideration an additional toxicological study. EFSA Journal 2018;16(4):5233, 9 pp. https://doi.org/10.2903/j.efsa.2018.5233 (5) Commission Regulation (EC) No 65/2004 of 14 January 2004 establishing a system for the development and assignment of unique identifiers for genetically modified organisms (OJ L 10, 16.1.2004, p. 5). (6) Regulation (EC) No 1830/2003 of the European Parliament and of the Council of 22 September 2003 concerning the traceability and labelling of genetically modified organisms and the traceability of food and feed products produced from genetically modified organisms and amending Directive 2001/18/EC (OJ L 268, 18.10.2003, p. 24). (7) Commission Decision 2009/770/EC of 13 October 2009 establishing standard reporting formats for presenting the monitoring results of the deliberate release into the environment of genetically modified organisms, as or in products, for the purpose of placing on the market, pursuant to Directive 2001/18/EC of the European Parliament and of the Council (OJ L 275, 21.10.2009, p. 9). (8) Regulation (EC) No 1946/2003 of the European Parliament and of the Council of 15 July 2003 on transboundary movements of genetically modified organisms (OJ L 287, 5.11.2003, p. 1). ANNEX (a) Applicant and Authorisation holder: Name : Syngenta Crop Protection AG Address : Schwarzwaldallee 215, CH-4058 Basel, Switzerland Represented by Syngenta Crop Protection NV/SA, Avenue Louise 489, 1050 Brussels, Belgium. (b) Designation and specification of the products: (1) food containing, consisting of or produced from SYN-Ã53Ã7-1 maize; (2) feed containing, consisting of or produced from SYN-Ã53Ã7-1 maize; (3) products containing or consisting of SYN-Ã53Ã7-1 maize for uses other than those provided for in points (1) and (2), with the exception of cultivation. The genetically modified SYN-Ã53Ã7-1 maize, as described in the application, expresses the protein eCry3.1Ab, which confers resistance to certain coleopteran pests, and the protein PMI, which was used as a selection marker. (c) Labelling: (1) For the purposes of the labelling requirements laid down in Article 13(1) and Article 25(2) of Regulation (EC) No 1829/2003, and in Article 4(6) of Regulation (EC) No 1830/2003, the name of the organism shall be maize. (2) The words not for cultivation shall appear on the label of and in documents accompanying the products containing or consisting of SYN-Ã53Ã7-1 maize, with the exception of products referred to in point (a) of Article 2. (d) Method for detection: (1) Event specific real-time quantitative PCR based method for detection of the genetically modified maize SYN-Ã53Ã7-1. (2) Validated by the EU reference laboratory established under Regulation (EC) No 1829/2003, published at http://gmo-crl.jrc.ec.europa.eu/StatusOfDossiers.aspx (3) Reference Material: AOCS 0411-C and AOCS 0411-D are accessible via the American Oil Chemists Society (AOCS) at https://www.aocs.org/crm (e) Unique identifier: SYN-Ã53Ã7-1 (f) Information required under Annex II to the Cartagena Protocol on Biosafety to the Convention on Biological Diversity: [Biosafety Clearing-House, Record ID number: published in the Community register of genetically modified food and feed when notified]. (g) Conditions or restrictions on the placing on the market, use or handling of the products: Not required. (h) Monitoring plan for environmental effects: Monitoring plan for environmental effects conforming with Annex VII to Directive 2001/18/EC. [Link: plan published in the register of genetically modified food and feed] (i) Post-market monitoring requirements for the use of the food for human consumption: Not required. Note: links to relevant documents may need to be modified over the time. Those modifications will be made available to the public via the updating of the register of genetically modified food and feed.